Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark W. Prince appeals the district court’s orders dismissing his qui tam action against Virginia Resources Authority and others under the False Claims Act, see 31 U.S.C. § 3729(a)~3733 et seq. (2012), and denying Prince’s motion to alter or amend judgment under Fed.R.Civ.P. 59(e). We have reviewed the arguments on appeal and the record, and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States ex rel. Prince v. Va. Res. Auth., No. 5:13-cv-00045-MFU (W.D.Va. Apr. 14, 2014; July 10, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.